DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to claims filed 2/14/2022.  Claim 1 is amended. Claims 1-13 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson 2002/0092302 in view of Cazalens 2005/0044854. Fig. 1 of Johnson, shown immediately below is representative of a combustion chamber having an inlet and an outlet. 

    PNG
    media_image1.png
    908
    1233
    media_image1.png
    Greyscale

Regarding claim 1, Johnson teaches an apparatus, (the elements shown in Fig. 2 – not reproduced here) for assisting ([0025] Although the plasma generator 82 may operate to continuously generate plasma, in one embodiment schematically illustrated in FIG. 6 the plasma generator is operatively connected to an electronic combustor control 140 which pulses the generator at a preselected frequency, to a preselected amplitude and at a preselected phase relative to pressure pulses in the combustion chamber 12 to eliminate or reduce thermo-acoustical vibrations in the chamber.) with the combustion of fuel (natural gas [0018] … A fuel manifold 70 delivers fuel to the nozzle assembly 36 from a fuel supply 72 (shown schematically in FIG. 2). Although other fuels and fuels in other states may be used without departing from the scope of the present invention, in one embodiment the fuel is natural gas), comprising: a swirler assembly (one or more of Each of the vanes 54, 56 is skewed relative to the centerline 38 of the pilot mixer 22 for swirling air traveling through the swirlers 50, 52 so it mixes with the fuel dispensed by the fuel nozzle 36 to form a fuel-air mixture selected for optimal burning during selected power settings of the engine. and see [0021] The main mixer 24 also includes a swirler, generally designated by 96, positioned upstream from the plurality of fuel injection ports 94. Although the main swirler 96 may have other configurations without departing from the scope of the present invention, in one embodiment the main swirler is a radial swirler having a plurality of radially skewed vanes 98 for swirling air traveling through the swirler to mix the air and the droplets of fuel dispensed by the ports 94 in the fuel manifold 70 to form a fuel-air mixture selected for optimal burning during high power settings of the engine); at least one plasma generator (82), the plasma generator at least partially ionizing and/or dissociating the fuel to generate at least one of an at least partially ionized fuel and an at least partially dissociated fuel ("at least partially I/D fuel mixture") ([0018] The nozzle assembly 36 also includes a plasma generator, generally designated by 82, for ionizing and/or dissociating fuel delivered through an outlet port 84 of the nozzle assembly to the hollow interior 40 of the housing 32. As illustrated in FIG. 2, the outlet port 84 is positioned downstream from the swirler assembly at a downstream end of nozzle assembly 36. In the case in which the fuel is a natural gas, the plasma generator 82 converts a portion of the fuel into partially dissociated and ionized hydrogen, acetylene and other CxHy species.) via a plasma generator discharge   (the arc per [0022] In one embodiment illustrated in FIG. 3, the plasma generator 82 is an electrical discharge plasma generator comprising an electrode 100 extending through the centrally-located insulator 76. The electrode 100 and housing 78 are connected to electrical cables 102, 104, respectively, which extend to an electrical power supply 106 (shown schematically in FIG. 3). … The insulator 76 surrounds the electrode 100 along its entire length except at the tip 110 to inhibit electrical discharge As the fuel passes through the arc, the fuel becomes ionized and dissociated; or the ionized fuel per [0023] In another embodiment illustrated in FIG. 4, the plasma generator 82 is a microwave discharge plasma generator comprising an electrode 120 extending through the centrally-located insulator 76. The electrode 120 is connected to a wave guide 122 which extends to a magnetron 124 connected to an electrical power supply 126 (shown schematically in FIG. 4). The power supply 126 powers the magnetron 124 which directs a microwave signal through the wave guide 122 to the electrode 120 which discharges microwave energy to the fuel passing downstream from the electrode to ionize and dissociate the fuel; or the ionized fuel per [0024] In yet another embodiment illustrated in FIG. 5, the plasma generator 82 is a laser plasma generator comprising an optical wave guide 130 extending through the centrally-located insulator 76 to a lens 132 adapted to focus the laser downstream from the guide 130. The wave guide 130 is connected to a laser 134 connected to an electrical power supply 136 (shown schematically in FIG. 5). The power supply 136 powers the laser 134 which directs light energy along the wave guide 130 to the lens 132 where the energy travels through the fuel traveling downstream from the lens to ionize and dissociate the fuel.); a combustion chamber (12) having a combustion chamber inlet (see Image 1) in fluid communication with the swirler assembly outlet (see Image 1), the combustion chamber having a combustion chamber outlet (see Image 1 above), the combustion chamber inlet and outlet 
Johnson as discussed above does not teach the at least one plasma generator comprising at least two electrodes, wherein the plasma discharge is generated between the electrodes and wherein the fuel-air mixture passes between the electrodes so as to be at least partially ionized or disassociated by the plasma charge therebetween to generate at least one of a partially ionized air-fuel mixture and an at least partially disassociated air-fuel mixture (“at least partially I/D air-fuel mixture), the combustion chamber admitting the at least partially I/D air-fuel mixture from the at least one plasma generator into the combustion chamber internal volume.
Cazalens (Fig. 3) teaches locating a plasma generator (arrangement D of electrodes 42) at the surface defining the downstream end of a swirler assembly (see Fig. 3, 42 is located at the downstream terminus of a swirler assembly including 64 and 66) , the at least one plasma generator comprising at least two electrodes (42 [0068] The arrangement D of the cold plasma generating means around the downstream end of the bowl 56 corresponds to the arrangement illustrated by FIG. 2A. As described above, the cold plasma generating means may thus be produced in the form of at least one pair of electrodes placed on the circumference of the downstream end of the bowl.), wherein the plasma discharge (cold plasma [0067] In this embodiment, the cold plasma generating means allowing active species to be generated in the flow of the air/fuel mixture and allowing the molecules of the air/fuel mixture to be pre-fragmented are placed around the downstream end of the bowl 56 (arrangement D in FIG. 3) is generated between the electrodes (see Fig. 3) and wherein the fuel-air mixture passes between the electrodes (see Fig. 3 and [0065] A fuel injector 68 centered on the longitudinal axis Y-Y of the injection systems is placed upstream of the internal swirler 64. This fuel injector is fastened to the injection system by means of a support ring 70. [0066] The support ring 70, the internal 64 and external 66 swirlers, the venturis 58, 62 and the bowl 56 thus form the hollow tubular structure 51 of the injection system 50 through which the air/fuel mixture flows.) so as to be at least partially ionized or disassociated by the plasma charge therebetween ([0067] In this embodiment, the cold plasma generating means allowing active species to be generated in the flow of the air/fuel mixture and allowing the molecules of the air/fuel mixture to be pre-fragmented are placed around the downstream end of the bowl 56 (arrangement D in FIG. 3)) to 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Johnson with Cazalens’s teachings so as to include a plasma generator on the downstream most surface of each of the pilot and main swirler assemblies of Johnson so as to push back the extinction limits in a lean air/fuel mixture medium and, on the other hand, to control the combustion region so as to reduce its vulnerability to combustion instabilities ([0070] In this embodiment, the arrangement D of the cold plasma generating means makes it possible, on the one hand, to increase the stability range of the combustion region by pushing back the extinction limits in a lean air/fuel mixture medium and, on the other hand, to control the combustion region so as to reduce its vulnerability to combustion instabilities) and to enhance performance during ignition and relight at altitude ([0054] The parameters of the AC current generator 46 (duration of the electrical pulses, voltage, repetition rate, etc.) are controlled by the control system 48 according to the operating speed of the turbomachine, in relation to the active species (radical species and excited species) that it is desired to produce, in relation to the desired degree of prefragmentation of the air 
Regarding the functional recitations of: the recitation of the plasma generators being located at least partially within a lip recirculation zone, the plurality of combustion air inputs allowing for fluidly separate and individually contiguous flows of air to travel through the combustion chamber with a rotational velocity imparted on the flows by the swirler assembly, the area between separate air flows containing a shear layer of increased turbulence for improving at least one of mixing, atomization and/or flame stabilization, and combustion of the at least one of an at least partially ionized air-fuel mixture and an at least partially I/D air-fuel mixture with the plurality of combustion air inputs occurring at least partially within the combustion chamber internal volume to responsively produce combustion products, the combustion products exiting the combustion chamber internal volume through the combustion chamber outlet; since the structure recited in the references is substantially identical to that of the claims, claims properties or functions are presumed to be inherent see MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”). 
Claims 2-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Cazalens and Hebron 2009/0165436
Regarding claim 2, 
Johnson in view of Cazalens does not teach wherein a non-conductive material is provided to electrically isolate at least one conductor and accordingly provide a dielectric barrier at a distal end of the swirler assembly.
Hebron teaches applying a dielectric to electrically isolate a conductor/electrode ([0034] FIG. 2 is a top cross-sectional view of the pilot 10 depicted in FIG. 1, and can be seen to include an inner high voltage electrode 16 disposed in the center portion of the pilot 10. A dielectric insulator 18 surrounds the high voltage electrode 16. An annular swirler mechanism 20 surrounds the dielectric insulator 18. The outer shell 14 of the pilot 10 forms an outer electrode that is connected to a suitable machine ground. The swirler mechanism 20 operates to provide a premixed, pre-swirled fuel/air mixture upstream of a discharge (plasma) region 22. The dielectric insulator 18 can be eliminated in one embodiment. In either case, the bare or dielectric-covered electrodes can be energized using either pulsed or AC power to achieve the desired results. The AC power can be implemented using a sine wave or other continuous periodic waveform; while the pulsed power can be implemented using pulses having a very short rise time (.about.5-20 ns) and a short pulse length (.about.20 ns-100 .mu.s)). 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Johnson in view of Cazalens as discussed above so as to provide the non-conductive material (dielectric) of Hebron to cover the electrodes as taught by Cazalens, thereby providing a dielectric barrier at a distal end of the swirler assembly (the downstream end of the swirler) to thereby electrically isolate the electrodes/conductors as taught by Cazalens to provide a plasma consistent with low levels of NOx emissions ([0016] According to still another 
Regarding claim 3, Johnson in view of Cazalens and Hebron teaches the invention as discussed above.
The functional recitation of wherein the combustion products are produced at least partially by at least one of the pilot flame and the main flame is the result of the normal operation of the apparatus as taught by Johnson in view of Cazalens and Hebron supra. 
Regarding claim 4, Johnson in view of Cazalens and Hebron teaches the invention as discussed above.
Johnson in view of Cazalens and Hebron as discussed above also teaches wherein the plasma generator is at least one of a dielectric barrier discharge plasma generator, a radiofrequency discharge plasma generator, a laser plasma generator, and a microwave plasma generator.
Regarding claim 5, 
Johnson in view of Cazalens and Hebron as discussed above also teaches wherein the plasma generator discharge is at least one of a dielectric barrier discharge and an RF discharge. 
Regarding claims 6-13 Johnson 2002/0092302 in view of Cazalens and Hebron teaches the invention as discussed above.
Regarding claims 6-13 respective functional recitations of: wherein the plasma generator is configured at least partially within the lip recirculation zone to at least partially ionize and/or dissociate the fuel-air mixture associated with the main flame; wherein the plasma generator is configured at least partially within the lip recirculation zone to at least partially ionize and/or dissociate the fuel-air mixture associated with the pilot flame; wherein the plasma generator is configured at least partially within the lip recirculation zone to at least partially ionize and/or dissociate the fuel-air mixture before the fuel-air mixture contacts the main flame; wherein the plasma generator is configured at least partially within the lip recirculation zone to discharge filamentary plasma into the pilot flame; wherein the plasma generator is configured at least partially within the lip recirculation zone to increase the residence time of species in the plasma and place the plasma in a region of lower density; wherein the plasma generator creates a plasma discharge that is in electrical communication with both the plasma generator and a surface of the fuel nozzle, while passing through at least one of the lip recirculation zone, any shear layer, the pilot flame, and the main flame; wherein a dielectric barrier discharge plasma generator creates a dielectric barrier discharge in proximity to the surface of the dielectric barrier at least partially located within the lip recirculation zone, and the dielectric barrier discharge extends at least partially into at least one of the pilot 

Response to amendment
Applicant’s amendments to claim 1 have been addressed by incorporating new teaching from Cazalens in the rejection of claim 1.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741